806 F.2d 1256
Clayton KIMBLE, Plaintiff-Appellant,v.Donald L. BECKNER, et al., Defendants-Appellees.
No. 86-3341Summary Calendar.
United States Court of Appeals,Fifth Circuit.
Dec. 17, 1986.

Clayton Kimble, pro se.
Donald L. Beckner, U.S. Atty., Richard B. Launey, Asst. U.S. Atty., Baton Rouge, La., for U.S. only.
Barbara L. Herwig, Appellate Div., Civil Div., Washington, D.C., for defendants-appellees.
Appeal from the United States District Court for the Middle District of Louisiana.
Before POLITZ, WILLIAMS, and JONES, Circuit Judges.
PER CURIAM:


1
Clayton Kimble, currently serving a life term in federal prison for conspiring to violate the civil rights of a person by murdering him, United States v. Kimble, 719 F.2d 1253 (5th Cir.1983), filed the instant in forma pauperis suit against the presiding federal trial judge, the prosecutors, and several witnesses.  The district court dismissed the complaint under 28 U.S.C. Sec. 1915(d), which provides for dismissal of IFP cases if the court is "satisfied that the action is frivolous or malicious."    The district court found the action frivolous in light of the immunity given judicial officers in the performance of their duties, the affirmance of Kimble's conviction on direct appeal, and the rejection of a collateral attack under 28 U.S.C. Sec. 2255.  We affirm.


2
In Spears v. McCotter, 766 F.2d 179, 182 (5th Cir.1985) (quoting Watson v. Ault, 525 F.2d 886, 890 (5th Cir.1976), we observed that "a decade ago Judge Bell of this court addressed the 'difficult task facing the courts of winnow[ing] out the wheat from the unusual amount of chaff necessarily presented in a system which fosters pro se litigation.' "    We there encouraged district courts to exercise their authority to avoid meritless litigation while preserving a forum for legitimate complaints.  "District courts are vested with especially broad discretion in making the determination of whether an IFP proceeding is frivolous."   Green v. McKaskle, 788 F.2d 1116, 1119 (5th Cir.1986).


3
In the case at bar the district court acted within its discretion in dismissing the complaint.  Indeed, that dismissal is a classic example of a proper dismissal of a frivolous or malicious complaint.


4
AFFIRMED.